NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BLANCA ESTELA BLANCO-TESPAN; et                 No.    18-71502
al.,
                                                Agency Nos.       A209-280-840
                Petitioners,                                      A209-280-839

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Blanca Estela Blanco-Tespan and her minor son, natives and citizens of El

Salvador, petition for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing their appeal from an immigration judge’s decision denying their

applications for asylum, withholding of removal, and relief under the Convention



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We

review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th

Cir. 2008), except to the extent that deference is owed to the BIA’s interpretation

of the governing statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535

(9th Cir. 2004). We review for substantial evidence the agency’s factual findings.

Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny the

petition for review.

      The agency did not err in finding that the proposed social group of

“Salvadoran males who resisted M18 gang recruitment multiple times” was not

cognizable. See Reyes v. Lynch, 842 F.3d 1125, 1131 (9th Cir. 2016) (in order to

demonstrate membership in a particular group, “[t]he applicant must ‘establish that

the group is (1) composed of members who share a common immutable

characteristic, (2) defined with particularity, and (3) socially distinct within the

society in question’” (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (BIA

2014))); see also Santos-Lemus v. Mukasey, 542 F.3d 738, 744-46 (9th Cir. 2008)

(holding young men who resist gang violence in El Salvador is not a particular

social group), abrogated in part by Henriquez-Rivas v. Holder, 707 F.3d 1081,

1093 (9th Cir. 2013).

      Substantial evidence supports the agency’s determination that petitioners

failed to establish they were or would be persecuted in El Salvador on account of a


                                           2
protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th Cir. 2011) (even

if membership in a particular social group is established, an applicant must still

show that “persecution was or will be on account of his membership in such

group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s

“desire to be free from harassment by criminals motivated by theft or random

violence by gang members bears no nexus to a protected ground”). Thus,

petitioners’ asylum and withholding of removal claims fail.

      Substantial evidence also supports the agency’s denial of CAT relief because

petitioners failed to show it is more likely than not they will be tortured by or with

the consent or acquiescence of the government if returned to El Salvador. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder,

558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      Petitioners’ contention that the agency failed to consider evidence is

unpersuasive.

      PETITION FOR REVIEW DENIED.




                                          3